Citation Nr: 1439876	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-21 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


REMAND

The Veteran served on active duty from March 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 and November 2011 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The June 2010 decision, in part, granted service connection for PTSD with an initial rating of 30 percent.  In February 2011, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in April 2011.  VA did not receive any new evidence or a substantive appeal within 60 days after the SOC.  In July 2011, after the requisite period for filing a timely substantive appeal had expired, the Veteran submitted a substantive appeal.  In December 2011, the RO issued a supplemental statement of the case (SSOC) and the issue was certified to the Board in October 2012.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The Board finds that the RO and the Board waived the time requirement for filing the substantive appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran has forfeited his opportunity to appeal a VA decision to the Board when he fails to comply with the requirements of 38 C.F.R. § 20.303.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (addressing the time limit for filing extensions of time to file a substantive appeal).  However, the Court has also held that, unlike a NOD, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The RO waived the time requirement for filing a substantive appeal by (i) issuing a SSOC after the Veteran failed to submit a timely substantive appeal and (ii) certifying the issue to the Board.  The Board waived the time requirement by (i) treating the claim as being in appellate status for several years and (ii) taking hearing testimony on the appeal rather than raising the issue of a late filing.  Id. at 46.  Accordingly, the RO and the Board waived the time requirement for filing the substantive appeal.

The record was held open for 60 days from time of the June 2014 Board hearing to allow for the Veteran to submit additional evidence.  He submitted additional evidence and his representative waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The Board finds it necessary to remand the claims to the RO for additional development.

An August 2014 private psychiatric examination suggests that the Veteran's PTSD has worsened since his last VA examination in September 2011.  The September 2011 VA examiner concluded that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  In contrast, the August 2014 examiner characterized the Veteran's PTSD as "extreme" and concluded that the Veteran is "unable to perform full-time, competitive work due to only his service-connected psychiatric impairments."

In June 2014, the Veteran testified that his hearing loss has worsened since his last VA examination in August 2012. 

As the evidence suggests a material change in the disabilities, new examinations are warranted under 38 C.F.R. § 3.327.

Additionally, more recent VA treatment records should be obtained on remand.

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for higher ratings for PTSD and hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since September 2013) from the VA Medical Center in Oklahoma City and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work, to include whether it is sufficient to preclude him from securing and following a substantially gainful occupation.  

The examiner is to address the August 2014 private psychiatric examination report, which states that the Veteran is "unable to perform full-time, competitive work due to only his service-connected psychiatric impairments."

3.  Also, schedule the Veteran for a VA audiological examination.  The entire claims file, to include any electronic files, must be reviewed by the examiner.

The audiologist is to identify the current severity of the Veteran's service-connected hearing loss.  In addition to dictating objective test results, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work, to include whether it is sufficient to preclude him from securing and following a substantially gainful occupation.  

4.  Finally, readjudicate the appeal, including whether entitlement to TDIU is warranted.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

